Case 2:19-cv-00378-JRG Document 301 Filed 05/19/21 Page 1 of 2 PageID #: 20791




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


    BLITZSAFE TEXAS LLC,                                §
                                                        §
                                                        §
                  Plaintiff,
                                                        §
                                                        §
    v.                                                  §    CIVIL ACTION NO. 2:19-CV-00378-JRG
                                                        §
    MASERATI NORTH AMERICA INC, FCA                           (LEAD CASE)
                                                        §
    US LLC, GENERAL MOTORS LLC,                         §
                                                        §
                  Defendants.                           §


                                                  ORDER
         Before the Court is the Joint Motion to Dismiss With Prejudice (the “Motion”) filed by

Plaintiff Blitzsafe Texas, LLC (“Blitzsafe”) and Defendant General Motors, LLC (“Defendant”).

(Dkt. No. 300). In the Motion, the parties notify the Court that they have settled their respective

claims for relief in this action, and request dismissal with prejudice of all claims and causes of

action in this case.

         Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

All claims asserted by and between all parties as part of the above-captioned case are hereby

DISMISSED WITH PREJUDICE with all attorneys’ fees, expenses, and costs of court to be

borne by the party incurring the same.

         The Clerk of Court is directed to CLOSE the above-captioned case, as well as Case No.

2:19-CV-00377-JRG, as no parties or claims remain in either case. (See Dkt. No. 299).1




1
 Blitzsafe Texas, LLC v. General Motors, LLC was filed as Case No. 2:19-CV-00377 and was consolidated with Case
No. 2:19-CV-00378 for pretrial issues. (See Dkt. No. 18).
Case 2:19-cv-00378-JRG Document 301 Filed 05/19/21 Page 2 of 2 PageID #: 20792




    So ORDERED and SIGNED this 19th day of May, 2021.




                                            ____________________________________
                                            RODNEY GILSTRAP
                                            UNITED STATES DISTRICT JUDGE
